Citation Nr: 0102506	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-24 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland



THE ISSUES

1.  The propriety of the reduction of the 10 percent rating 
assigned for the service-connected residuals of a right 
medial tibial plateau stress fracture.  

2.  The propriety of the reduction of the 10 percent rating 
assigned for the service-connected residuals of a left medial 
tibial plateau stress fracture.  

3.  The propriety of the reduction of the 10 percent rating 
assigned for the service-connected residuals of a stress 
fracture of the left distal tibia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from September 1997 to 
March 1998.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a August 1999 rating decision of the RO.  

In May 1999, the RO proposed to reduce (to noncompensable) 
each of the 10 percent ratings then assigned for the three 
service-connected disorders.  

The August 1999 rating decision implemented the proposed 
reductions and set November 1, 1999 as the effective date for 
the assignment of the noncompensable ratings.  



REMAND

The veteran contends, in essence, that the disability ratings 
for the service-connected residuals of the right medial 
tibial plateau stress fracture, residuals of the left medial 
tibial plateau fracture, and residuals of the stress fracture 
of the left distal tibia were improperly reduced from 10 
percent.  

A careful review of the record shows that the RO's decision 
to reduce the 10 percent ratings  was based primarily on the 
results of an April 1999 VA examination.  The Board finds, 
however, that the April 1999 examination was performed 
without review of the veteran's claims file or other medical 
records.   

Additionally, the examiner did not describe the extent of any 
functional loss due to pain resulting from her service-
connected disorders.  

On remand, the veteran should be afforded another VA 
examination.  In conjunction with that examination, the VA 
physician should review the medical evidence including the 
September 1999 MRI report, as well as any other evidence that 
was not previously on file.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); 38 C.F.R. §§ 4.40, 4.45 (2000).  

Moreover, a review of the file also indicates that additional 
relevant clinical evidence may be available which is not 
already in the claims file.  Noted in this regard is the lack 
of any record of medical treatment dated subsequent to 
September 1999.  Accordingly, the RO should aid the veteran 
in obtaining any pertinent records of ongoing treatment for 
review.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Finally, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas, 
supra.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision regarding 
these issues at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, these issues are remanded to the 
RO for the following action:

1.  The RO should take appropriate action 
to contact the veteran in order to have 
her submit any additional medical 
evidence or information, or further 
argument to support her claims for higher 
ratings for her service-connected 
residuals of the right medial tibial 
plateau stress fracture, residuals of the 
left medial tibial plateau fracture, and 
residuals of the stress fracture of the 
left distal tibia.  The veteran should 
also be requested to submit the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who have treated her for 
these conditions since service.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should then schedule the 
veteran for a VA examination to determine 
the severity of her service-connected 
residuals of the right medial tibial 
plateau stress fracture, residuals of the 
left medial tibial plateau fracture, and 
residuals of the stress fracture of the 
left distal tibia.  All indicated tests 
must be conducted.  A complete rationale 
for any opinion expressed must be 
provided.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested studies, and the examiner's 
report should reflect consideration of 
the pertinent medical history.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings referable to the 
service-connected disabilities.  
Furthermore, the examiner should indicate 
the degree to which the veteran's 
service-connected fracture residuals 
result in objective evidence of 
functional loss due to pain- including at 
times when her symptoms are purportedly 
most noticeable, such as during prolonged 
sitting or standing, or during flare-ups.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  The examiner should also be 
requested to determine whether, and to 
what extent, any affected joints exhibit 
weakened movement, excess fatigability, 
incoordination, subluxation or 
instability.  To the extent possible, 
functional loss attributable to pain or 
to any of the above should be expressed 
in the quantifiable terms of additional 
degrees of loss of motion.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Upon completion of the 
development requested by the Board and 
any other development deemed appropriate 
by the RO, the RO should review the 
veteran's claims on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law, to include consideration of factors 
identified in the DeLuca case noted 
hereinabove.  Then, if any benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


